UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (MARK ONE) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-25219 LINCOLN BANCORP (Exact name of registrant as specified in its charter) Indiana 35-2055553 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 905 Southfield Drive, Plainfield, Indiana 46168 (Address of principal executive offices) (Zip Code) (317) 839-6539 (Registrant’s telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filerýNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý The number of shares of the Registrant’s common stock, without par value, outstanding as of September 30, 2007 was 5,363,821. LINCOLN BANCORP AND SUBSIDIARY FORM 10-Q INDEX Page No. FORWARD-LOOKING STATEMENTS 3 PARTI. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Operations 5 Consolidated Condensed Statements of Comprehensive Income 6 Consolidated Condensed Statement of Shareholders’ Equity 7 Consolidated Condensed Statements of Cash Flows 8 Notes to Unaudited Consolidated Condensed Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 EXHIBIT INDEX 21 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Form 10-Q”) contains statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements appear in a number of places in this Form 10-Q and include statements regarding the intent, belief, outlook, estimate or expectations of the Company (as defined in the notes to the consolidated condensed financial statements), its directors or its officers primarily with respect to future events and the future financial performance of the Company. Readers of this Form 10-Q are cautioned that any such forward-looking statements are made as of the date of this report and are not guarantees of future events or performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward-looking statements as a result of various factors. The accompanying information contained in this Form 10-Q identifies important factors that could cause such differences. These factors include changes in interest rates; loss of deposits and loan demand to other financial institutions; substantial changes in financial markets; changes in real estate values and the real estate market; or regulatory changes. We do not undertake to update any forward-looking statement that we may make in this Form 10-Q. 3 PART I FINANCIAL INFORMATION Item 1.Financial Statements LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Balance Sheets September 30,2007 (Unaudited) December31, 2006 Assets Cash and due from banks $ 3,202,406 $ 4,457,257 Interest-bearing demand deposits in other banks 5,414,588 13,951,460 Cash and cash equivalents 8,616,994 18,408,717 Investment securities available for sale 158,071,680 151,237,001 Loans held for sale 2,602,999 3,713,010 Loans, net of allowance for loan losses of $6,281,904and $6,129,069 635,690,240 629,283,375 Premises and equipment 16,270,314 14,296,685 Investments in limited partnerships 1,216,463 1,252,091 Federal Home Loan Bank stock 8,808,200 8,808,200 Interest receivable 5,329,333 4,785,639 Goodwill 23,906,877 23,906,877 Core deposit intangible 2,289,622 2,690,255 Cash value of life insurance 20,807,539 20,171,426 Other assets 5,763,130 4,989,513 Total assets $ 889,373,391 $ 883,542,789 Liabilities Deposits Noninterest-bearing $ 50,058,690 $ 51,062,255 Interest-bearing 628,126,342 604,601,833 Total deposits 678,185,032 655,664,088 Securities sold under repurchase agreements 15,493,945 16,863,656 Borrowings 87,207,522 103,608,175 Interest payable 2,532,503 2,460,498 Other liabilities 7,295,755 5,646,466 Total liabilities 790,714,757 784,242,883 Commitments and Contingencies Shareholders’ Equity Common stock, without par value Authorized - 20,000,000 shares Issued and outstanding - 5,363,821 and 5,329,687 shares 62,482,787 62,020,927 Retained earnings 40,003,051 41,035,822 Accumulated other comprehensive loss (1,255,569 ) (961,453 ) Unearned employee stock ownership plan (ESOP) shares (2,571,635 ) (2,795,390 ) Total shareholders’ equity 98,658,634 99,299,906 Total liabilities and shareholders’ equity $ 889,373,391 $ 883,542,789 See notes to consolidated condensed financial statements. 4 LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September30, Interest Income 2007 2006 2007 2006 Loans receivable, including fees $ 11,083,024 $ 10,830,701 $ 33,052,347 $ 30,933,635 Investment securities 2,372,435 2,129,479 6,592,902 6,188,919 Deposits with financial institutions 46,618 58,044 362,849 401,601 Dividend income 99,092 93,959 301,910 369,811 Total interest and dividend income 13,601,169 13,112,183 40,310,008 37,893,966 Interest Expense Deposits 6,953,434 6,274,287 20,465,869 16,988,067 Short-term borrowings 161,272 152,114 478,439 330,675 Federal Home Loan Bank advances 985,701 1,155,650 3,167,958 3,725,357 Total interest expense 8,100,407 7,582,051 24,112,266 21,044,099 Net Interest Income 5,500,762 5,530,132 16,197,742 16,849,867 Provision for loan losses 150,000 119,993 457,000 621,744 Net Interest Income After Provision for Loan Losses 5,350,762 5,410,139 15,740,742 16,228,123 Other Income Service charges on deposit accounts 620,574 558,813 1,806,786 1,600,506 Net realized and unrealized gains (losses) on loans held for sale 216,800 179,236 (956,339 ) 301,181 Net realized gains (losses) on sales of securities 13,896 (39,055 ) 3,697 Point of sale income 238,224 183,439 665,872 533,334 Loan servicing fees 97,802 81,159 250,218 257,132 Increase in cash value of life insurance 213,484 168,558 636,113 495,176 Gain on termination of forward commitment 358,750 Other income 176,337 254,633 558,331 738,309 Total other income 1,577,117 1,425,838 3,280,676 3,929,335 Other Expenses Salaries and employee benefits 3,008,489 2,947,216 9,173,911 8,593,032 Net occupancy expenses 632,397 491,522 1,768,928 1,517,833 Equipment expenses 420,214 368,845 1,265,076 1,124,654 Data processing fees 697,751 538,816 1,904,014 1,736,984 Professional fees 329,251 268,122 650,281 704,068 Director and committee fees 102,036 101,863 315,028 328,449 Advertising and business development 299,970 257,632 878,475 596,356 Core deposit intangible amortization 126,173 145,554 400,633 469,995 Other expenses 714,759 609,072 2,106,250 1,947,699 Total other expenses 6,331,040 5,728,642 18,462,596 17,019,030 Income Before Income Tax 596,839 1,107,335 558,822 3,138,428 Income tax expense (benefit) 75,705 267,057 (340,414 ) 733,272 Net Income $ 521,134 $ 840,278 $ 899,236 $ 2,405,156 Basic Earnings per Share $ 0.10 $ 0.17 $ 0.18 $ 0.48 Diluted Earnings per Share $ 0.10 $ 0.16 $ 0.17 $ 0.47 Dividends per Share $ 0.14 $ 0.14 $ 0.42 $ 0.42 See notes to consolidated condensed financial statements. 5 LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Statements of Comprehensive Income (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net Income $ 521,134 $ 840,278 $ 899,236 $ 2,405,156 Other comprehensive income (loss), net of tax Unrealized gains/(losses) on securities available for sale Unrealized holding gains/(losses) arising during the period, net of tax expense/ (benefit) of$330,331, $847,718, $(163,404), and $(13) 519,852 1,494,721 (350,937 ) (6,522 ) Less: Reclassification adjustment for realized gains (losses) included in net income, net of tax expense (benefit) of 4,949,-0- , $620 and $1,257 8,947 -0- (39,675 ) 2,440 Reclassification adjustment for amortization of additional pension liability recognized in expense under FAS 158, net of tax benefit of $3,747, -0-, 11,241 and -0- 5,715 -0- 17,145 -0- 516,620 1,494,721 (294,117 ) (8,962 ) Comprehensive income $ 1,037,754 2,334,999 $ 605,119 $ 2,396,194 See notes to consolidated condensed financial statements. 6 LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Statement of Shareholders’ Equity For the Nine Months Ended September 30, 2007 (Unaudited) Common Stock Accumulated Other Shares Outstanding Amount Retained Earnings Comprehensive Loss Unearned ESOP Shares Total Balances, January 1, 2007 5,329,687 $ 62,020,927 $ 41,035,822 $ (961,453 ) $ (2,795,390 ) $ 99,299,906 Net income for the period 899,236 899,236 Unrealized losses on securities, net of reclassification adjustment (311,261 ) (311,261 ) Purchase of common stock (7,937 ) (148,950 ) (148,950 ) Stock options exercised 42,071 525,888 525,888 Stock option expense 24,450 24,450 ESOP shares earned 188,443 223,755 412,198 Amortization of unearned compensation expense 60,472 13,285 73,757 Amortization of additional pension liability recognized under FAS 158 17,145 17,145 Cash dividends ($.42 per share) (2,133,735 ) (2,133,735 ) Balances, September 30, 2007 5,363,821 $ 62,482,787 $ 40,003,051 $ (1,255,569 ) $ (2,571,635 ) $ 98,658,634 See notes to consolidated condensed financial statements. 7 LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 Operating Activities Net income $ 899,236 $ 2,405,156 Adjustments to reconcile net income to net cash provided by (used in) operating activities Provision for loan losses 457,000 621,744 Investment securities accretion, net 14,237 19,987 Investment securities (gains) losses 39,055 (3,697 ) Loans originated for sale (49,451,960 ) (30,356,061 ) Proceeds from sale of loans and payments received on loans held for sale 52,715,209 29,166,690 Net realized and unrealized (gains) losses on loans held for sale 956,339 (301,181 ) Amortization of net loan origination costs 482,814 449,767 Amortization of purchase accounting adjustments 246,004 192,308 Depreciation and amortization 1,307,238 1,336,721 Amortization of unearned compensation expense 73,757 83,477 ESOP shares earned 412,198 414,248 Net change in: Interest receivable (543,694 ) (389,527 ) Interest payable 72,005 394,567 Other adjustments 607,743 502,078 Net cash provided by operating activities 8,287,181 4,536,277 Investing Activities Purchases of securities available for sale (65,544,811 ) (24,029,192 ) Proceeds from sales of securities available for sale 14,892,178 211,577 Proceeds from maturities of securities available for sale 13,202,056 14,427,604 Proceeds from sales of securities held for trading 66,982,682 Proceeds from maturities of securities held for trading 402,552 Net change in loans (48,227,524 ) (38,271,182 ) Redemption of Federal Home Loan Bank of Indianapolis stock 1,194,200 Purchases of property and equipment (3,309,014 ) (835,212 ) Proceeds from sales of foreclosed real estate 308,951 997,950 Other investing activities 2,804 (1,100 ) Net cash used in investing activities (21,290,126 ) (46,305,355 ) Financing Activities Net change in Noninterest-bearing, interest-bearing demand, money market and savings deposits 4,492,093 28,071,033 Certificates of deposit 18,082,349 48,321,623 Short term borrowings (1,369,711 ) 3,569,780 Proceeds from FHLB advances 271,492,806 92,550,000 Repayment of FHLB advances (287,882,806 ) (129,550,000 ) Dividends paid (2,128,956 ) (2,133,304 ) Purchase of common stock (148,950 ) (379,000 ) Exercise of stock options 525,888 188,355 Net change in advances by borrowers for taxes and insurance 148,509 671,404 Net cash provided by financing activities 3,211,222 41,309,891 8 Net Change in Cash and Cash Equivalents (9,791,723 ) (459,187 ) Cash and Cash Equivalents, Beginning of Period 18,408,717 16,735,797 Cash and Cash Equivalents, End of Period $ 8,616,994 $ 16,276,610 Additional Cash Flows and Supplementary Information Interest paid $ 24,040,261 $ 20,649,532 Income tax paid 780,000 Loan balances transferred to foreclosed real estate 230,175 1,034,428 Transfer of loans to held for sale loans - net 40,741,148 Transfer of investment securities available for sale to trading securities 29,718,011 Securitization of loans 37,297,938 See notes to consolidated condensed financial statements. 9 LINCOLN BANCORP AND SUBSIDIARY Notes to Unaudited Consolidated Condensed Financial Statements Note 1: Basis of Presentation The consolidated financial statements include the accounts of Lincoln Bancorp (the “Company”), its wholly owned subsidiary, Lincoln Bank, a state chartered commercial bank (“Lincoln” or the “Bank”), and Lincoln’s wholly owned subsidiaries, LF Service Corporation (“LF Service”) and Citizens Loan and Service Corporation (“CLSC”), both Indiana corporations, and LF Portfolio Services, Inc. (“LF Portfolio”), a Delaware corporation. A summary of significant accounting policies is set forth in Note 1 of Notes to Financial Statements included in the December 31, 2006 Annual Report to Shareholders. All significant intercompany accounts and transactions have been eliminated in consolidation. The interim consolidated financial statements have been prepared in accordance with instructions to Form 10-Q, and therefore do not include all information and footnotes necessary for a fair presentation of financial position, results of operations and cash flows in conformity with generally accepted accounting principles. The interim consolidated financial statements at September 30, 2007 and for the three months and nine months ended September 30, 2007 and 2006, have not been audited by independent accountants, but reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for such periods. The results of operations for the three-month and nine-month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the entire year. The consolidated condensed balance sheet of the Company as of December 31, 2006 has been derived from the audited consolidated balance sheet of the Company as of that date. Reclassifications of certain amounts in the 2006 consolidated financial statements have been made to conform to the 2007 presentation. Note 2: Earnings Per Share Earnings per share have been computed based upon the weighted-average common shares outstanding. Unearned Employee Stock Ownership Plan shares have been excluded from the computation of average common shares outstanding. Three Months Ended September 30, 2007 Three Months Ended September 30 , 2006 Income Weighted Average Shares Per Share Amount Income Weighted Average Shares Per Share Amount Basic earnings per share Income available to common shareholders $ 521,134 5,063,477 $ . 10 $ 840,278 5,044,820 $ . 17 Effect of dilutive RRP awards and stock options 88,883 125,577 Diluted earningsper share Income available to common shareholders and assumed conversions $ 521,134 5,152,360 $ . 10 $ 840,278 5,170,397 $ . 16 10 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Income Weighted Average Shares Per Share Amount Income Weighted Average Shares Per Share Amount Basic earnings per share Income available to common shareholders $ 899,236 5,049,746 $ .18 $ 2,405,156 5,044,712 $ . 48 Effect of dilutive RRP awards and stock options 123,151 122,819 Diluted earnings per share Income available to common shareholders and assumed conversions $ 899,236 5,172,897 $ .17 $ 2,405,156 5,167,531 $ . 47 Options to purchase 131,000 shares of common stock at exercise prices of $17.58 to $19.15 per share were outstanding at September 30, 2007, but were not included in the computation of diluted earnings per share because the options were anti-dilutive. Options to purchase 126,500 shares of common stock at exercise prices of $17.69 to $18.75 per share were outstanding at September 30, 2006, but were not included in the computation of diluted earnings per share because the options were anti-dilutive. Note 3: Recent Accounting Pronouncements In March 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 156, Accounting for Servicing of Financial Assets-an amendment of FASB Statement No. 140. This Statement provides the following: 1) revised guidance on when a servicing asset and servicing liability should be recognized; 2) requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable; 3) permits an entity to elect to measure servicing assets and servicing liabilities at fair value each reporting date and report changes in fair value in earnings in the period in which the changes occur; 4) upon initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities for securities which are identified as offsetting the entity's exposure to changes in the fair value of servicing assets or liabilities that a servicer elects to subsequently measure at fair value; and 5) requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional footnote disclosures. This standard is effective as of the beginning of an entity's first fiscal year that begins after September 15, 2006 with the effects of initial adoption being reported as a cumulative-effect adjustment to retained earnings. Management did not elect to carry servicing rights at fair value but instead is amortizing those servicing rights over the period of estimated net servicing income and assessing the servicing assets for impairment. The Company or one of its subsidiaries files income tax returns in the U.S. federal and Indiana jurisdictions. With few exceptions, the Company is no longer subject to U.S. federal, state and local examinations by tax authorities for years before 2003. The Company adopted the provisions of the Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109, on January 1, 2007. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. As a result of the implementation of FIN 48, the Company did not identify any uncertain tax positions that it believes should be recognized in the financial statements. 11 In September 2006, the FASB issued Statement No. 157, Fair Value Measurements. This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset. The standard is effective for fiscal years beginning after November 15, 2007. The Company is currently evaluating and has not yet determined the impact the new standard is expected to have on its financial position and results of operations. In September 2006, the FASB Emerging Issues Task Force (EITF) finalized Issue No. 06−5, Accounting for Purchases of Life Insurance - Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85−4 (Accounting for Purchases of Life Insurance). This issue requires that a policyholder consider contractual terms of a life insurance policy in determining the amount that could be realized under the insurance contract. It also requires that if the contract provides for a greater surrender value if all individual policies in a group are surrendered at the same time, that the surrender value be determined based on the assumption that policies will be surrendered on an individual basis. Lastly, the issue discusses whether the cash surrender value should be discounted when the policyholder is contractually limited in its ability to surrender a policy. This issue is effective for fiscal years beginning after December 15, 2006. The adoption of EITF No. 06-5 did not have a material impact on financial condition or results of operations. On February 15, 2007, the FASB issued its Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities—Including an Amendment of FASB Statement No. 115. FAS 159 permits entities to elect to report most financial assets and liabilities at their fair value with changes in fair value included in net income. The fair value option may be applied on an instrument-by-instrument or instrument class-by-class basis. The option is not available for deposits withdrawable on demand, pension plan assets and obligations, leases, instruments classified as stockholders’ equity, investments in consolidated subsidiaries and variable interest entities and certain insurance policies. The new standard is effective at the beginning of the Company’s fiscal year beginning January 1, 2008, and early application may be elected in certain circumstances. The Company expects to first apply the new standard at the beginning of its 2008 fiscal year. The Company is currently evaluating and has not yet determined the impact the new standard is expected to have on its financial position and results of operations. Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations General The Company was organized in September 1998. On December 30, 1998, it acquired the common stock of Lincoln upon the conversion of Lincoln from a federal mutual savings bank to a federal stock savings bank. The Bank converted from a federal thrift charter to a state commercial bank charter on November 1, 2006. Lincoln Bank was originally organized in 1884 as Ladoga Federal Savings and Loan Association, located in Ladoga, Indiana. In 1979 Ladoga Federal merged with Plainfield First Federal Savings and Loan Association, a federal savings and loan association located in Plainfield, Indiana, which was originally organized in 1896. Following the merger, the Bank changed its name to Lincoln Federal Savings and Loan Association and, in 1984, adopted the name, Lincoln Federal Savings Bank. On September 1, 2003, the Bank adopted the name Lincoln Bank. On August 2, 2004, the Company acquired First Shares Bancorp, Inc., the holding company of First Bank, an Indiana commercial Bank. First Shares was merged with and into the Company and immediately thereafter, First Bank was merged into Lincoln Bank. As noted above, the Bank converted from a federal thrift charter to a state commercial bank charter on November 1, 2006, and provides full banking services in a single significant business segment. As a state chartered bank, the Bank is subject to regulation by the Department of Financial Institutions, State of Indiana and the Federal Deposit Insurance Corporation. 12 Lincoln currently conducts its business from 17 full-service offices located in Hendricks, Johnson, Morgan, Clinton, Montgomery, and Brown Counties, Indiana, with its main office located in Plainfield. The Bank also has 2 loan production offices located in Carmel and Greenwood, Indiana. Lincoln offers a variety of lending, deposit and other financial services to its retail and commercial customers. The Bank’s principal business consists of attracting deposits from the general public and originating fixed-rate and adjustable-rate loans secured by commercial real estate, inventory, accounts receivable as well as first mortgage liens on one- to four-family residential real estate. Lincoln’s deposit accounts are insured up to applicable limits by the Deposit Insurance Fund of the Federal Deposit Insurance Corporation. Lincoln offers a number of financial services, which includes: (i) one-to four-family residential real estate loans; (ii) commercial real estate loans; (iii) real estate construction loans; (iv) land loans; (v) multi-family residential loans; (vi) consumer loans, including home equity loans and automobile loans; (vii) commercial loans; (viii) money market demand accounts; (ix) savings accounts; (x) checking accounts; (xi) NOW accounts; (xii) certificates of deposit; and (xiii) financial planning. Lincoln currently owns three subsidiaries. First, LF Service, whose assets consist of an investment in Bloomington Housing Associates, L.P. (“BHA”). BHA is an Indiana limited partnership that was organized to construct, own and operate a 130-unit apartment complex in Bloomington, Indiana (the “BHA Project”). Development of the BHA Project was completed in 1993 and the project is performing as planned. Second, Citizens Loan and Service Corporation (“CLSC”), which primarily engages in the purchase and development of tracts of undeveloped land. Because CLSC engages in activities that are not permissible for a national bank, FDIC regulations prohibit Lincoln from including its investment in CLSC in its calculation of regulatory capital. CLSC purchases undeveloped land, constructs improvements and infrastructure on the land, and then sells lots for residential home construction. Third, LF Portfolio, which is located in Nevada, holds and manages a significant portion of Lincoln’s investment portfolio. As noted above, effective November 1, 2006, the Bank changed its charter from a federal savings bank charter to an Indiana commercial bank charter. Unlike federal savings banks, commercial banks are not permitted to participate in real estate development joint ventures. Under terms of the approval granted by the Federal Reserve Bank of Chicago the Company agreed to cause Lincoln Bank to conform the existing direct and indirect nonbanking activities and investments conducted by CLSC, including by divestiture if necessary, to the requirements of the Bank Holding Company Act within two years of the consummation of the charter conversion. Lincoln’s results of operations depend primarily upon the level of net interest income, which is the difference between the interest income earned on interest-earning assets, such as loans and investments, and costs incurred with respect to interest-bearing liabilities, primarily deposits and borrowings. We have experienced a decline in our net interest margin and net interest spread as discussed more fully below in our comparison of operating results. The “flat”, to at some points, “inverted” interest rate yield curve has put stress on our net interest margin as shorter term interest bearing deposits have generally repriced at a faster pace than our interest earning assets. Although we do not expect this stress to abate in the near term, we are working to grow our higher yielding loan portfolio and, as funding needs demand, use proceeds from lower yielding securities maturities and repayments. We are also reemphasizing our focus on the entire customer relationship, which we anticipate will include a component of lower cost demand deposits. Results of operations also depend upon the level of Lincoln’s non-interest income, including fee income and service charges and the level of its non-interest expenses, including general and administrative expenses. Critical Accounting Policies Note 1 to the consolidated financial statements contains a summary of the Company’s significant accounting policies presented on pages 32 and 33 of the Annual Report to Shareholders for the year ended December 31, 2006, which was filed on Form 10-K with the Securities and Exchange Commission on March 16, 2007. Certain of these policies are important to the portrayal of the Company’s financial condition, since they require management to make difficult, complex or subjective judgments, some of which may relate to matters that are inherently uncertain. Management believes that its critical accounting policies include determining the allowance for loan losses, the valuation of mortgage servicing rights, and the valuation of intangible assets. Allowance for loan losses The allowance for loan losses represents management’s estimate of probable losses inherent in the Company’s loan portfolios. In determining the appropriate amount of the allowance for loan losses, management makes numerous assumptions, estimates and assessments. 13 The Company’s strategy for credit risk management includes conservative, centralized credit policies, and uniform underwriting criteria for all loans as well as an overall credit limit for each customer below legal lending limits. The strategy also emphasizes diversification on a geographic, industry and customer level, regular credit quality reviews and quarterly management reviews of large credit exposures and loans experiencing deterioration of credit quality. A standard credit scoring system is used to assess credit risks during the loan approval process of all consumer loans while commercial loans are individually reviewed by a credit analyst with formal presentations to the Bank’s Loan Committee. The Company’s allowance consists of three components. The Company estimates probable losses from individual reviews of specific loans and probable losses from historical loss rates. Also, factors affecting probable losses resulting from economic or environmental factors that may not be captured in the first two components of the allowance are considered. Larger commercial loans that exhibit probable or observed credit weaknesses are subject to individual review. Where appropriate, reserves are allocated to individual loans based on management’s estimate of the borrower’s ability to repay the loan given the availability of collateral, other sources of cash flow and legal options available to the Company. Included in the review of individual loans are those that are impaired as provided in SFAS No. 114, Accounting by Creditors for Impairment of a Loan. Any allowances for impaired loans are measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate or fair value of the underlying collateral. The Company evaluates the collectibility of both principal and interest when assessing the need for a loss accrual. Estimated loss rates are applied to other commercial loans not subject to specific reserve allocations. Homogenous loans, such as consumer installment and residential mortgage loans are not individually risk graded. Rather, standard credit scoring systems are used to assess credit risks. Loss rates are based on the average net charge-off estimated by loan category. Allowances on individual loans and historical loss rates are reviewed quarterly and adjusted as necessary based on changing borrower and/or collateral conditions. The Company’s primary market area for lending is central Indiana. When evaluating the adequacy of the allowance, consideration is given to this regional geographic concentration and the closely associated effect changing economic conditions have on the Company’s customers. The Company has not substantively changed any aspect to its overall approach in the determination of the allowance for loan losses. There have been no material changes in assumptions or estimation techniques as compared to prior periods that impacted the determination of the current period allowance. Mortgage servicing rights The Company recognizes the rights to service sold mortgage loans as separate assets in the consolidated balance sheet. The total cost of loans when sold is allocated between loans and mortgage servicing rights based on the relative fair values of each. Mortgage servicing rights are subsequently carried at the lower of the initial carrying value, adjusted for amortization, or fair value. Mortgage servicing rights are evaluated for impairment based on the fair value of those rights. Factors included in the calculation of fair value of the mortgage servicing rights include, estimating the present value of future net cash flows, market loan prepayment speeds for similar loans, discount rates, servicing costs, and other economic factors. Servicing rights are amortized over the estimated period of net servicing revenue. It is likely that these economic factors will change over the life of the mortgage servicing rights, resulting in different valuations of the mortgage servicing rights. The differing valuations will affect the carrying value of the mortgage servicing rights on the consolidated balance sheet as well as the amounts recorded in the consolidated income statement. See Note 3 for a discussion of (SFAS) No. 156, Accounting for Servicing of Financial Assets-an amendment of FASB Statement No. 140. 14 Intangible assets Management periodically assesses the impairment of its goodwill and the recoverability of its core deposit intangible. Impairment is the condition that exists when the carrying amount of goodwill exceeds its implied fair value. If actual external conditions and future operating results differ from management’s judgments, impairment and/or increased amortization charges may be necessary to reduce the carrying value of these assets to the appropriate value. Financial Condition Assets totaled $889.4 million at September 30, 2007, an increase from December 31, 2006 of $5.8 million.Substantial growth, totaling $63.0 million, in commercial and commercial real estate loans was offset by a reduction in mortgage loans of $49.8 million.The reduction in mortgage loans is the result of the second quarter balance sheet restructuring as well as normal repayments.As part of the restructuring, we securitized $37.3 million of residential mortgages and sold the resulting securities.The majority of this cash was used to purchase securities for our investment portfolio at yields greater than the loans in the restructuring.A portion of the cash was used to fund commercial loan growth.Cash flow from these securities will be used to fund future commercial loan growth. Generally, the Bank continuesto sell the majority of our residential mortgage loan production in the secondary market.Consumer loans, excluding mortgages, declined by $5.2 million from December 31, 2007. Restructuring Strategy: Lincoln Bank continued its transformation from a traditional savings and loan to a commercial bank. As previously announced, the Bank converted its charter from a thrift to a state-chartered commercial bankNovember 1, 2006. In late March, 2007, management approved a strategic restructuring of a portion of the Bank’s balance sheet effective March 31, 2007, including the sale of certain securities as well as a portion of the Bank’s fixed rate mortgage loan portfolio. The restructuring was completed during the second quarter. Repositioning the Balance Sheet: The sale of mortgage loans continued the process of transforming the balance sheet from a traditional thrift asset and liability mix to a commercial bank structure. In addition, the reinvestment into securities allowed the Bank to structure expected cash flows that will support its planned increase in commercial and commercial real estate lending. Both the mortgages and the securities sold were generally those of lower yield in our portfolio of assets. The Company expects to realize immediate benefit in current earnings as a result of reinvesting in the new securities and additional benefit as cash flows from the new securities are received over the next several years, providing funding for our expected commercial growth. Lastly, the sale of mortgages and the reinvestment into securities should have a risk based capital benefit, helping offset some of the capital pressures caused by our current commercial growth. Restructuring Securities: As a part of the planned restructuring, the Bank transferred securities with a market value at March 31, 2007 of $29.7 million from available for sale securities into trading securities and recognized a pretax loss of $419,000. As a result of movements in interest rates the actual loss incurred when these securities were sold totaled only $356,000. The average yield for this group of securities was approximately 4.64%. The reinvestment of the proceeds yielded 5.48% for investments purchased and approximately 7.50% for proceeds used to fund commercial loan originations. Approximately $22.7 million of the sale proceeds were reinvested in securities and the remainder was used to fund current commercial growth. The transaction is expected to improve net interest margin through redeployment of the proceeds into higher yielding assets. Restructuring Loans: The securitization and sale of approximately $44.2 million of residential mortgage loans with an average yield of approximately 5.01% was also approved as part of the restructuring. The loans were transferred from our held for investment portion of our loan portfolio to held for sale at the lower of cost or market. We recognized a pretax loss of $1,327,000 in the quarter ending March 31, 2007 when we marked the loans to market value. An additional market value loss of $753,000 was recognized in the quarter ending June 30, 2007. Ultimately, held for sale loans totaling $3.65 million were transferred back into loans held for investment at their fair market value of $3.50 million.The securitized loans had an original maturity of 10 and 15 years and were seasoned an average of nearly 3 years. Total proceeds from the sale of the securitized loans were approximately $37.3 million.Of these proceeds, approximately $33.8 million was reinvested into available-for-sale securities with a weighted average yield of approximately 5.60%. The remainder of the proceeds were used to fund commercial loan growth. A gain on sale totaling $303,000, net of costs, was recognized when the securitized loans were sold. 15 Estimated EPS Increase from Restructuring: We continue to believe that the result of this restructuring will positively impact annual earnings per share in the range of $.06 to $.09. Interest rate increases in the external market following our March 31, 2007 valuation affected the sales price of the assets sold in the restructuring.Generally, this market movement would have resulted in a greater restructuring loss overall than the loss that was recognized at March 31, 2007.However, as a part of the restructuring, management entered into a forward sale contract early in the second quarter to deliver certain securities at a certain interest rate.The intent of this transaction was to partially protect against interest rate movements during the time it took to complete the securitization of the mortgage loans and the ultimate sale of the resulting securities. In addition, the Bank retained the servicing rights on the mortgages securitized and sold which resulted in the creation of mortgage servicing rights.The gain on these servicing rights totaled $296,000 and is also included as part of the restructuring transaction. The following table summarizes by quarter the final results of the restructuring transaction and the financial statement income line affected.No further transactions affected third quarter 2007 results. Restructuring item Included in income statement line Quarter ending June30, 2007 Quarter ending March31, 2007 Year-to-date September30, 2007 Loans– loss on mark-to market and reclassification to securities Net gains (losses) on loans held for sale $ (752,776 ) $ (1,327,359 ) $ (2,080,135 ) Loans securitized and sold – establish mortgage servicing right Net gains (losses) on loans held for sale 296,352 -0- 296,352 Subtotal Net gains (losses) onloans held for sale (456,424 ) (1,327,359 ) (1,783,783 ) Sale of securitized mortgage loan security Net realized gains (losses) on sales of securities 303,100 -0- 303,100 Gains (losses) on trading securities Net realized gains (losses) on sales of securities 62,670 (418,723 ) (356,053 ) Income related to forward sale contract termination Gain on termination of forward commitment 358,750 -0- 358,750 Subtotal of restructuring effect on pre-tax net income 268,096 (1,746,082 ) (1,477,986 ) Tax effect on above transactions 103,276 (671,944 ) (568,668 ) Net income effect of restructuring $ 164,820 $ (1,074,138 ) $ (909,318 ) Total deposits were $678.2 million at September 30, 2007, an increase of $22.5 million since December 31, 2006.Growth occurred primarily in certificates of deposit, up $18.0 million. We also experienced growth of $3.7 million in our interest bearing demand category where we introduced new products in combination with a direct mail and premium campaign.Generally, this program has worked well in creating new relationships with the Bank. Our money market products grew $14.3 million while our savings products declined by $12.4 million. The money market growth occurred primarily as customers shifted funds from savings into our higher competitively priced money market accounts.Securities sold under agreement to repurchase were $15.5 million and borrowings were $87.2 million at September 30, 2007. Both declined by $1.4 million and $16.4 million, respectively, from year end 2006. The decline in borrowings was the result of repayment of short-term Federal Home Loan Bank advances from cash as a result of increased deposit balances. 16 Shareholders’ equity declined slightly from $99.3 million at December 31, 2006 to $98.7 million at September 30, 2007. The majority of the decline was the result of dividends paid out in excess of earnings resulting from the restructuring losses absorbed in the first quarter. In addition, net unrealized losses on available-for-sale securities, net of net realized losses, increased $311,000 from December 31, 2006 to September 30, 2007.Management’s review of available-for-sale securities in a loss position determined that the impairments were not other-than-temporary impairment because the fluctuation in values was primarily the result of changes in interest rates. As of September 30, 2007 management has both the ability and the intent to hold these securities until recovery. Management does classify these securities as “available-for-sale” under the definition of Statement of Financial Accounting Standards No. 115, Accounting for Certain Investments in Debt and Equity Securities so certain circumstances, such as changes in market interest rates and related changes in the security's prepayment risk, needs for liquidity (for example, due to the withdrawal of deposits, increased demand for loans), changes in the availability of and the yield on alternative investments or changes in funding sources and terms could change management’s assessment of its ability and intent to hold these securities. As noted above, the Company began a major restructuring of its balance sheet during the first quarter of 2007. As a part of this process management identified certain securities for which its intent to hold until recovery changed. As a result of this change in intent these securities were immediately moved to the Company’s trading portfolio and appropriate losses were recognized through the income statement as of March 31, 2007. Also as noted above management sold these securities during the second quarter of 2007 and reinvested the proceeds. Subsequent changes in value and/or additional gains or losses were recognized through the income statement at that time. Comparison of Operating Results for the Three Months Ended September 30, 2007 and 2006 Net income for the quarter ended September 30, 2007 was $521,000, or $.10 for both basic diluted earnings per share. This compared to net income for the comparable period in 2006 of $840,000, or $.17 for basic and $.16 for diluted earnings per share. Net interest income for the third quarter of 2007 was $5,501,000compared to $5,530,000 for the same period in 2006. Net interest margin fell to 2.69% for the three-month period ended September 30, 2007 compared to 2.70% for the same period in 2006. The average yield on earning assets increased 27 basis points for the third quarter of 2007 compared to the same period in 2006 while the average cost of interest-bearing liabilities increased 27 basis points in 2007 compared to 2006.Interest rate spread remained nearly identical for the two periods at 2.22% for the quarter ending September 30, 2007 and 2.23% for the like quarter in 2006. Competitive pressures in the current flat yield curve environment combined with the customers’ perceived lack of benefit in longer maturity certificates of deposit over the last year has resulted in a more liability sensitive position for the Bank. Consequently our shorter-term liabilities have been repricing at a faster rate than our earning assets in what was a rising interest rate environment.The restructuring described above, combined with fewer maturing certificates repricing up at substantially higher rates, have combined for the leveling off of our decline in net interest spread experienced in previous quarters. The Bank’s provision for loan losses for the third quarter of 2007 was $150,000 compared to $120,000 for the same period in 2006. Non-performing loans to total loans at September 30, 2007 were .43% compared to .38% at December 31, 2006, while non-performing assets to total assets were .33% at September 30, 2007 compared to .31% at December 31, 2006. The allowance for loan losses as a percent of loans was .97% at September 30, 2007 and .96% at December 31, 2006. During the third quarter of 2007, the Bank incurred $114,000 in net charged off loans compared to net charged off loans in the same quarter of 2006 totaling $17,000. Other income for the three months ended September 30, 2007 was $1,577,000 compared to income of $1,426,000 for the same quarter of 2006 or an increase of $151,000.Service charges on deposit accounts and point of sale income totaled $621,000 and $238,000, respectively. This resulted in increases of $62,000 and $55,000 respectively, when compared to the same period last year. As noted above, a new consumer marketing program was instituted in early 2007 resulting in additional transaction accounts that have increased these income sources.Cash value of life insurance income was $213,000 for the third quarter of 2007. This was an increase of $45,000 from 2006 to 2007 as a result of additional insurance being purchased in the fourth quarter of 2006 as well as increased yields on the variable rate policies. The increased loss recognized in connection with our investment in a low income housing partnership was responsible for much of the decline in other miscellaneous income. 17 Other expenses were $6,331,000 for the three months ended September 30, 2007, a $602,000 increase compared to $5,729,000 for the same three months of 2006. Dataprocessing fees totaled $698,000 for the third quarter of 2007 or $159,000 more than the same quarter in 2006 as a result of new services as well as additional activity relating to new deposit accounts opened. Net occupancy expenses were $632,000 for the third quarter of 2007, an increase of$141,000 over the same three month period in 2006. Substantial increases in our real estate taxes have caused over half of this increase.Much of the remainder is due to the cost of additional facilities added in the first quarter of 2007. Other expense increased $106,000 across various categories and totaled $715,000 for the three months ended September 30, 2007 compared to the same period in 2006. A reduction in gain on sale of other real estate was one of the larger increases in other expenses. Salaries and employee benefits totaled $3,008,000 for the third quarter of 2007 compared to $2,947,000 during the same quarter of 2006. The primary reason for the increase was an increase in higher compensated commissioned sales staff.Full-time equivalent employees averaged 228 for the third quarter of 2007 compared to 231 for the same quarter in 2006. Income tax expense for the three months ended September 30, 2007 was $76,000 or 12.7% of income before income tax expense. This compares to $267,000 or 24.1% of income before income tax expense for the period ended September 30, 2006. The difference between the actual rate recorded and the statutory rates was primarily due to permanent, non-taxable income recorded such as qualifying municipal interest and increases in cash value of life insurance and the benefit of a low income housing tax credit. Comparison of Operating Results for the Nine Months Ended September 30, 2007 and 2006 Net income for the nine month period ended September 30, 2007 was $899,000, or $.18 for basic and $.17 for diluted earnings per share. This compared to net income for the comparable period in 2006 of $2,405,000 or $.48 for basic and $.47 for diluted earnings per share.As noted above, during the first quarter of 2007, the Bank began a strategy to restructure its balance sheet and, as a result, incurred a first quarter after-tax loss.The restructuring was completed during the second quarter of 2007. The total year-to-date effect of the restructuring was an after tax net loss of $909,000, or $.18 for both basic and diluted earnings per share. Net interest income year-to-date through September 30, 2007 declined by $652,000 from $16.8 million year-to-date 2006 to $16.2 million year-to-date in 2007. The Bank continues to be challenged by a combination of factors including its liability sensitive balance sheet position as well as the relatively flat interest rate curve.Over the last eighteen to twenty-four months the Bank has experienced a substantial volume of lower rate, longer term certificates of deposit that have matured and then renewed into a substantially higher rate and generally shorter term maturity.While the Bank did have new assets and assets re-pricing during this period there were not as many assets re-pricing nor was the increase in yield on those assets as great as the increase in rate on the certificates of deposit.Net interest margin fell to 2.62% for the nine-month period ended September 30, 2007 compared to 2.77% for the same period in 2006. The average yield on earning assets increased 29 basis points for the nine month period ending September 30, 2007 compared to the same period in 2006 while the average cost of interest-bearing liabilities increased 47 basis points in 2007 compared to 2006. This decreased interest rate spread from 2.33% for the 2006 period to 2.15% for the 2007 period, or 18 basis points. The Bank’s provision for loan losses year-to-date through September 30, 2007 was $457,000 compared to $622,000 for the same period in 2006. Through September 30, 2007, the Bank incurred $304,000 of net charged-off loans compared to $330,000 for the same period of 2006. 18 Other income year-to-date through September 30, 2007 was $3,281,000 compared to income of $3,929,000 for the same year-to-date period of 2006.Other income for the periodended September 30, 2007included a net $1,478,000 of expense related to the balance sheet restructuring discussed above.This is illustrated in the table presented in the Financial Condition section.Excluding the balance sheet restructuring charges other income would have increased $830,000 to $4,759,000.Much of this increase was due to selling substantially all of our mortgage loan production in 2007.Through most of the first and second quarters of 2006 we retained a substantial portion of our mortgage loan production.Excluding the expenses related to the balance sheet repositioning, net gains on sales of loans would have increased $526,000 from year-to-date September 30, 2006. We have also started to see the benefit of the increased account openings resulting from our consumer checking account campaign. Service charges on deposit accounts have increased from $1,601,000 year-to-date through September 30, 2006 to $1,807,000 year-to-date through September 30, 2007 or $206,000.Also, with the new accounts we added our point of sale income has also increased, from $533,000 year-to-date through September 30, 2006 to $666,000 year-to-date through September 30, 2007.Loan servicing fees did decline slightly as mortgages were sold with servicing released and normal payments and payoff’s reduced the average outstanding serviced loans balance.The restructuring described above should reverse this trend since servicing was retained on the loans that were securitized.The increase of $141,000 in cash value of life insurance income to a total of $636,000 through September 30, 2007, was the result of additional insurance being purchased in the fourth quarter of 2006 as well as increased yields on the variable rate policies. Other income, within the “Other income” section, decreased by $180,000 to $558,000 for the first nine months of 2007. Year-to-date loss recorded on our low income housing tax partnership is responsible for the majority of this variance. Other expenses for the nine month period ended September 30, 2007 were $18,463,000, an increase of $1,444,000 over the same period in 2006.Most of the increase was in salaries and employee benefit costs, up $581,000 over the same period in 2006 for essentially the same reasons mentioned for the quarter and described above.Advertising and business development increased $282,000 to $878,000 to support expanded marketing for our new checking products and our efforts to increase core deposit relationships through direct marketing. Net occupancy expenses and data processing fees expense increased $251,000 and $167,000, respectively over the same nine month period in 2006 to total $1,769,000 and $1,904,000, respectively.The reasons for these increases are essentially the same as discussed in the quarter-to-date results presented above. Income tax benefit for the nine months ended September 30, 2007 was $340,000 on $559,000 of pre-tax income. This compares to income tax expense of $733,000 on $3,138,000 of income before income tax for the nine month period ended September 30, 2006. The difference between the actual rate recorded and the statutory rates was primarily due to permanent, non-taxable income recorded such as qualifying municipal interest and increases in cash value of life insurance as well as the benefit of a low income housing tax credit. Asset Quality The Company currently classifies loans as special mention, substandard, doubtful and loss to assist management in addressing collection risks and pursuant to regulatory requirements. Special mention loans represent credits that have potential weaknesses that deserve management’s close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects or Lincoln’s credit position at some future date. Substandard loans represent credits characterized by the distinct possibility that some loss will be sustained if deficiencies on the loans are not corrected. Doubtful loans possess the characteristics of substandard loans, but collection or liquidation in full is doubtful based upon existing facts, conditions and values. A loan classified as a loss is considered uncollectible. Lincoln had $16.9 million and $7.4 million of loans classified as special mention as of September 30, 2007 and December 31, 2006, respectively. The increase in special mention loans was primarily due to three unrelated credits. In addition, Lincoln had $5.3 million and $5.6 million of loans classified as substandard at September 30, 2007 and December 31, 2006, respectively. Loans classified as doubtful totaled $.4 million at September 30, 2007 and also atDecember 31, 2006. At September 30, 2007 and December 31, 2006 there were no loans classified as loss. At September 30, 2007, and December 31, 2006, non-accrual loans were $2.5 million. At September 30, 2007 and December 31, 2006, respectively, accruing loans delinquent 90 days or more totaled $254,000 and $1,000. At September 30, 2007 and December 31, 2006, the allowance for loan losses was $6.3 million and $6.1 million, respectively or .97% of loans at September 30, 2007 and .96% at December 31, 2006. 19 Liquidity and Capital Resources The Company’s primary sources of funds are deposits, borrowings and the proceeds from principal and interest payments on loans. In addition, securities maturities and amortization of mortgage-backed securities are structured to provide a source of liquidity. Sales of loans and available for sale securities can also provide liquidity should the need arise. While maturities and scheduled amortization of loans and mortgage-backed securities are a predictable source of funds, deposit flows and mortgage and mortgage-backed securities prepayments are greatly influenced by general interest rates, economic conditions and competition. Liquidity management is both a daily and long-term function of the Company’s management strategy. In the event that the Company should require funds beyond its ability to generate them internally, additional funds are available through the use of FHLB advances, brokered deposits and federal funds purchased. Quantitative measures established by regulation to ensure capital adequacy require the Company and the subsidiary bank to maintain minimum amounts and ratios (set forth in the table below) of total and Tier I capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital (as defined) to average assets (as defined). Management believes, as of September 30, 2007, that the Company and the Bank meet all capital adequacy requirements to which they are subject. The Company and Bank’s actual capital amounts and ratios under the state charter are presented in the following table. Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio As of June 30, 2007 Total Capital (to Risk-Weighted Assets) Consolidated $ 79,344 11.2 % $ 56,643 8.0 % N/A Bank 77,696 11.0 56,532 8.0 $ 70,665 10.0 % Tier I Capital (to Risk-Weighted Assets) Consolidated 73,061 10.3 28,322 4.0 N/A Bank 71,414 10.1 28,266 4.0 42,399 6.0 Tier I Capital (to Average Assets) Consolidated 73,061 8.5 34,426 4.0 N/A Bank 71,414 8.3 34,363 4.0 42,954 5.0 Other The Securities and Exchange Commission maintains a Web site that contains reports, proxy information statements, and other information regarding registrants that file electronically with the Commission, including the Company. The address is http://www.sec.gov. Item 3.Quantitative and Qualitative Disclosures About Market Risk An important component of Lincoln Bank’s asset/liability management policy includes examining the interest rate sensitivity of its assets and liabilities and monitoring the expected effects of interest rate changes on the economic value of its assets. An asset or liability is interest rate sensitive within a specific time period if it will mature or reprice within that time period. If Lincoln Bank’s assets mature or reprice more quickly or to a greater extent than its liabilities, economic value and net interest income would tend to increase during periods of rising interest rates, but decrease during periods of falling interest rates. Conversely, if Lincoln Bank’s assets mature or reprice more slowly or to a lesser extent than its liabilities, economic value and net interest income would tend to decrease during periods of rising interest rates but increase during periods of falling interest rates. 20 The Bank’s board of directors has delegated responsibility for the day-to-day management of interest rate risk to the Asset/Liability (“ALCO”) Committee. The ALCO Committee meets monthly to manage and review Lincoln Bank’s assets and liabilities. The ALCO Committee reviews interest rates for deposits and loan product pricing. The committee considers the bank’s interest rate risk position, liquidity needs and competitive pricing. Presented below, as of September 30, 2007 is an analysis showing the present value impact of changes in interest rates, assuming a comprehensive mark-to-market environment. Noninterest sensitive assets and liabilities such as cash, accounts receivable, fixed assets, and other liabilities are excluded from the analysis. Economic Value Present Value at September 30, 2007 Change in Interest Rates of: -2% -1% Current +1% +2% (In Thousands) Interest Sensitive Assets Investments $ 171,211 $ 169,866 $ 166,467 $ 160,542 $ 154,059 Loans 654,792 645,532 635,624 626,757 619,029 Total interest sensitive assets 826,003 815,398 802,091 787,299 773,088 Interest Sensitive Liabilities Deposits (683,932 ) (677,411 ) (670,235 ) (662,462 ) (655,238 ) Borrowings and repurchase agreements (106,580 ) (104,558 ) (103,189 ) (102,111 ) (101,483 ) Total interest sensitive liabilities (789,512 ) (781,969 ) (773,424 ) (764,573 ) (756,721 ) Net market value as of June 30, 2007 $ 36,491 $ 33,429 $ 28,667 $ 22,726 $ 16,367 Change from current $ 7,824 $ 4,762 $ $ (5,941 ) $ (12,300 ) The same information as of December 31, 2006 is presented below. Economic Value Present Value at December 31, 2006 Change in Interest Rates of: -2 % -1 % Current +1 % +2 % (In Thousands) Interest Sensitive Assets Investments $ 164,398 $ 162,623 $ 160,045 $ 154,521 $ 148,496 Loans 645,847 637,404 624,753 608,960 592,438 Total interest sensitive assets 810,245 800,027 784,798 763,481 740,934 Interest Sensitive Liabilities Deposits (640,002 ) (629,328 ) (619,314 ) (609,910 ) (601,070 ) Borrowings and repurchase agreements (127,439 ) (123,547 ) (120,660 ) (118,874 ) (118,014 ) Total interest sensitive liabilities (767,441 ) (752,875 ) (739,974 ) (728,784 ) (719,084 ) Net market value as of December 31, 2006 $ 42,804 $ 47,152 $ 44,824 $ 34,697 $ 21,850 Change from current $ (2,020 ) $ 2,328 $ $ (10,127 ) $ (22,974 ) 21 Item 4.Controls and Procedures (a)Evaluation of disclosure controls and procedures. The Company’s chief executive officer and chief financial officer, after evaluating the effectiveness of the Company’s disclosure controls and procedures (as defined in Sections 13a-15(e) and 15d-15(e) of the regulations promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the most recent fiscal quarter covered by this quarterly report (the “Evaluation Date”), have concluded that as of the Evaluation Date, the Company’s disclosure controls and procedures are effective in ensuring that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and are designed to ensure that information required to be disclosed in those reports is accumulated and communicated to management as appropriate to allow timely decisions regarding required disclosure. (b)Changes in internal control over financial reporting. There were no changes in the Company’s internal control over financial reporting identified in connection with the Company’s evaluation of controls that occurred during the Company’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings Although the Company and its subsidiaries are involved, from time to time, in various legal proceedings arising in the ordinary course of business, there are no material legal proceedings to which they are a party or to which their property is subject. Item 1A. Risk Factors There have been no material changes with respect to the risk factors disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Not applicable Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to Vote of Security Holders. Not applicable Item 5. Other Information. None Item 6. Exhibits 10(1) Unfunded Deferred Compensation Plan for the Directors of Lincoln Bank (as amended and restated effective January 1, 2005) 10(2) Lincoln Bank Deferred Director Supplemental Retirement Plan (as amended and restated effective January 1, 2005) 10(3) Amended and Restated Employment Agreement (Jerry R. Engle) 10(4) Amended and Restated Employment Agreement (John B. Ditmars) 10(5) Amended and Restated Employment Agreement (Jonathan D. Slaughter) 10(6) Amended and Restated Employment Agreement (John M. Baer) 10(7) Amended and Restated Employment Agreement (Bryan Mills) 10(8) Amended and Restated Change in Control Agreement (J. Douglas Bennett) 22 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LINCOLN BANCORP Date:November 9, 2007 By: /s/ Jerry R. Engle Jerry R. Engle President and Chief Executive Officer Date:November 9, 2007 By: /s/ John M. Baer John M. Baer Secretary and Treasurer 23 EXHIBIT INDEX No. Description Location 10(1) Unfunded Deferred Compensation Plan for the Directors of Lincoln Bank (as amended and restated effective January 1, 2005) Incorporated by reference to Exhibit 10.1 to the Registrant’s Form 8-K filed on September 20, 2007 10(2) Lincoln Bank Deferred Director Supplemental Retirement Plan (as amended and restated effective January 1, 2005) Incorporated by reference to Exhibit 10.2 to the Registrant’s Form 8-K filed on September 20, 2007 10(3) Amended and Restated Employment Agreement (Jerry R. Engle) Incorporated by reference to Exhibit 10.1 to the Registrant’s Form 8-K filed on October 4, 2007 10(4) Amended and Restated Employment Agreement (John B. Ditmars) Incorporated by reference to Exhibit 10.2 to the Registrant’s Form 8-K filed on October 4, 2007 10(5) Amended and Restated Employment Agreement (Jonathan D. Slaughter) Incorporated by reference to Exhibit 10.3 to the Registrant’s Form 8-K filed on October 4, 2007 10(6) Amended and Restated Employment Agreement (John M. Baer) Incorporated by reference to Exhibit 10.4 to the Registrant’s Form 8-K filed on October 4, 2007 10(7) Amended and Restated Employment Agreement (Bryan Mills) Incorporated by reference to Exhibit 10.5 to the Registrant’s Form 8-K filed on October 4, 2007 10(8) Amended and Restated Change in Control Agreement (J. Douglas Bennett) Incorporated by reference to Exhibit 10.6 to the Registrant’s Form 8-K filed on October 4, 2007 31(1) CEO Certification required by 17 C.F.R. Section 240.13a-14(a) Attached 31(2) CFO Certification required by 17 C.F.R. Section 240.13a-14(a) Attached 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Attached 24 EXHIBIT 31(1) CERTIFICATION I, Jerry R. Engle, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Lincoln Bancorp; 2. Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; and 3. Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this quarterly report. 4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-14(f)) for the registrant and have: a. designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this quarterly report is being prepared; b. designed such internal control over financial reporting , or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the financial statements for external purposes in accordance with generally accepted accounting principles; and c. evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this quarterly report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d. disclosed in this quarterly report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): a. all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and b. any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: November 9, 2007 By: /s/ Jerry R. Engle Jerry R. Engle President and Chief Executive Officer EXHIBIT 31(2) CERTIFICATION I, John M. Baer, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Lincoln Bancorp; 2. Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; and 3. Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this quarterly report. 4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-14(f)) for the registrant and have: a. designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this quarterly report is being prepared; b. designed such internal control over financial reporting , or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the financial statements for external purposes in accordance with generally accepted accounting principles; and c. evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this quarterly report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d. disclosed in this quarterly report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): a. all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and b. any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal controls over financial reporting. Date: November 9, 2007 By: /s/ John M. Baer John M. Baer Secretary and Treasurer EXHIBIT 32 CERTIFICATION By signing below, each of the undersigned officers hereby certifies pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his or her knowledge, (i) this report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Lincoln Bancorp. Signed this 9th day of November, 2007. CHIEF FINANCIAL OFFICER: CHIEF EXECUTIVE OFFICER: By: /s/ John M. Baer By: /s/ Jerry R. Engle John M. Baer Jerry R. Engle Secretary and Treasurer President and Chief Executive Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Lincoln Bancorp and will be retained by Lincoln Bancorp and furnished to the Securities and Exchange Commission or its staff upon request.
